Citation Nr: 0731304	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-13 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure, secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, secondary to 
service-connected diabetes mellitus.  

3.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to service 
connection for congestive heart failure, peripheral 
neuropathy, and hypertension, on a direct basis and as 
secondary to service-connected diabetes mellitus.  In July 
2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge rendering the determinations 
in these claims.  See 38 U.S.C.A. § 7102(b) (West 2002).  At 
the time of his hearing, he clarified that he was claiming 
service connection for congestive heart failure, peripheral 
neuropathy, and hypertension, as secondary to diabetes 
mellitus, and not on a direct basis.

The congestive heart failure and hypertension claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's peripheral neuropathy of the upper and lower 
extremities was caused by his service-connected diabetes 
mellitus.




CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy 
of the upper and lower extremities, as secondary to service-
connected diabetes mellitus, have been met.  38 C.F.R. 
§ 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Peripheral neuropathy of the upper and lower extremities, 
secondary to 
service-connected diabetes mellitus

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury. 38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

The veteran is service connected for diabetes mellitus.  He 
was afforded a VA peripheral nerves examination in July 2003.  
The examiner, a nurse practitioner, reviewed the claims 
folder.  The veteran gave a history of developing numbness in 
his feet five years ago and of being diagnosed with type II 
diabetes two years ago.  He complained of a numb feeling in 
his feet and hands.  The examiner diagnosed peripheral 
neuropathy of unknown etiology.  The examiner determined that 
the veteran's peripheral neuropathy preceded his diabetes 
mellitus, and that his diabetes mellitus type II was 
therefore "not likely" the cause of his peripheral 
neuropathy.  

In August 2004, Mike Mounir, M.D. stated that the veteran was 
complaining of numbness in his arms and legs, which Dr. 
Mounir believed was secondary to his diabetes mellitus.

In a November 2004 statement, C.T., M.D., of the Jennings 
Community Based Outpatient Clinic, reported that the veteran 
had sequelae of diabetes mellitus, as numbness to all 
extremities.

The veteran was afforded an additional VA peripheral nerves 
examination in May 2005.  He gave a history of diabetes 
mellitus for approximately three to four years and of 
symptoms in his upper and lower extremities for approximately 
one year.  The examiner, a neurologist, diagnosed diabetic 
peripheral neuropathy involving both upper and both lower 
extremities, and likely superimposed right cervical and right 
lumbar radicular symptoms.

At his hearing in July 2007, the veteran testified that the 
numbness in his extremities began in 2001 and 2002.

In view of the foregoing, the Board finds that the evidence 
is in equipoise as to whether the veteran's peripheral 
neuropathy of the upper and lower extremities was caused by 
his service-connected diabetes mellitus.  See 38 U.S.C.A. 
§ 5107 (West 2002).  Accordingly, service connection for 
peripheral neuropathy of the upper and lower extremities, as 
secondary to service-connected diabetes mellitus, is granted.   


ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities, as secondary to service-connected diabetes 
mellitus, is granted




REMAND

Potentially relevant records have not been obtained.  Of 
record are written statements from C.T., M.D., of the 
Jennings Community Based Outpatient Clinic and Mike Mounir, 
M.D.  On remand, an attempt should be made to obtain the 
veteran's actual treatment records from these providers.  

The Board further notes that the RO has not obtained 
etiological opinions on the congestive heart failure or 
hypertension claims.  After all relevant records have been 
obtained, the veteran should be afforded an appropriate 
examination, and an etiological opinion should be obtained, 
as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's actual treatment records (as 
opposed to summaries) from C.T., M.D. of 
the Jennings Community Based Outpatient 
Clinic and from Mike Mounir, M.D.  

2.  Thereafter, afford the veteran a VA 
cardiovascular examination.  The claims 
folder is to be made available to the 
examiner in conjunction with the 
examination, and the examiner is asked to 
review the claims folder.

The examiner should state whether it is at 
least as likely as not (i.e., a likelihood 
of 50 percent or greater) that any current 
heart disorder (including congestive heart 
failure) was either (a) caused by, or (b) 
aggravated by the veteran's service-
connected diabetes mellitus.  

The examiner should state whether it is at 
least as likely as not (i.e., a likelihood 
of 50 percent or greater) that any current 
hypertension was either (a) caused by, or 
(b) aggravated by the veteran's service-
connected diabetes mellitus.  

The examiner must provide a comprehensive 
report, including complete rationales for 
all opinions and conclusions reached.  

3.  Thereafter, readjudicate the claims.  
If any of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  The 
claims file should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


